Scott, J. (dissenting):
For the reasons stated by me in Oodley v. Crandall & Oodley Co. (153 App. Div. 697, 717),' decided herewith, I am of opinion that the judgment appealed from should be affirmed in its entirety, and that the directors should be held liable not only for the moneys illegally voted to themselves and received by them, but also for the moneys similarly paid to others, through their/ action. I am not disposed to limit the responsibilities of directors to liability to account only for moneys of the corporation which they have actually received themselves. It is not, only the ‘‘ breach of duty as fiduciaries in dealing with them-) selves that receives the condemnation of the court,” but the breach of duty in dealing with the property and funds of the] corporation. That they themselves profited by their own acts is only a circumstance going to establish the mala fides of the transaction.